Citation Nr: 1435869	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from December 1, 2008 to January 12, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent from March 1, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected all service-connected disabilities.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine, and, if so, whether service connection is warranted.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied service connection for depression, service connection for a bilateral knee disorder, and reduced the Veteran's back disability rating from 50 to 20 percent, effective December 1, 2008.  In November 2008, the Veteran entered a notice of disagreement as to such denials.  

In March 2009, the Veteran received a temporary total disability rating of 100 percent for his back disability, effective January 12, 2009.  In February 2012, the RO issued a decision increasing the Veteran's back disability rating to 40 percent from December 1, 2008 to January 12, 2009.  That same month, the RO also issued a statement of the case.  In March 2012, the Veteran filed a timely substantive appeal.

In August 2012, the Veteran and his mother testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  At such, an associate of Mr. LaVan assisted the Veteran in the presentation of his case; however, despite the indication in the hearing transcript, a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Mr. LaVan's associate was never received.  Therefore, Mr. LaVan is still the recognized representative in the Veteran's case.  A copy of the hearing transcript is of record and has been reviewed.  

While the RO initially adjudicated entitlement to service connection for depression, the Board has recharacterized such issue as entitlement to service connection for an acquired psychiatric disorder based on the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, as the Veteran's attorney requested consideration of such claim on both a direct and secondary basis, to include as secondary to all of his service-connected disabilities, and any disabilities that may subsequently be service-connected, the Board has styled the issue as shown on the first page of this decision.     

Furthermore, as explained below, the Veteran's attorney explicitly raised the issue of entitlement to a TDIU at the Board hearing in relation to the impact the Veteran's back disability has on his employability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has taken jurisdiction over the issue and included such on the title page.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating from July 2010 to April 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, while the agency of original jurisdiction (AOJ) only considered VA treatment records dated through November 2011 the most recent adjudication of the claims in the February 2012 SOC, the Board finds no prejudice to the Veteran in proceeding with this appeal.  Specifically, the Board's reopening of his claim for service connection for a bilateral knee disorder is entirely favorable, and the remainder of the issues are being remanded, which will allow the AOJ an opportunity to consider such records in the readjudication of his claims.  

In December 2012, the Veteran via his attorney submitted additional evidence in support of this claims with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to an increased rating for a back disability as of March 1, 2009, entitlement to service connection for an acquired psychiatric disorder and a bilateral knee disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the August 2012 Board hearing, prior to the promulgation of a decision in the appeal by the Board, the Veteran via his attorney withdrew the claim of entitlement to a rating in excess of 40 percent from December 1, 2008 to January 12, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine.

2.  In a final February 2006 decision, the RO determined that new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder had not been received.  

3.  Evidence added to the record since the final February 2006 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disorder.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to a rating in excess of 40 percent from December 1, 2008 to January 12, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion, lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

2.  The February 2006 rating decision that determined that new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the August 2012 Board hearing, prior to the promulgation of a decision in the appeal by the Board, the Veteran via his attorney withdrew the claim of entitlement to a rating in excess of 40 percent from December 1, 2008 to January 12, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to such issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

II.  Claim to Reopen

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, a November 1997 rating decision initially denied service connection for bilateral knee injuries.  At such time, the RO considered the Veteran's service treatment records, and August 1997 and September 1997 VA examination reports.  The RO determined that the Veteran's service treatment records were negative for any knee injuries or disorder with reference only to right shin splints in July 1995.  At the VA examinations, the Veteran reported the onset of bilateral knee problems five months previously and such became injured as a result of running.  Diagnoses of bilateral knee arthralgia, instability, bilateral patellar femoral pain syndrome with a possible lateral meniscal injury in the right knee were noted.  The RO determined that service connection was not warranted as no chronic knee condition was shown in service.  

Thereafter, the Veteran attempted to reopen his claim; however, an April 1999 rating decision determined that new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder had not been received.  The Veteran appealed such denial to the Board and, in a March 2001 decision, the Board likewise determined that new and material evidence had not been received to reopen such claim.  In this regard, the Board observed that, since the November 1997 rating decision, additional evidence consisting of VA and private examination and treatment records, which demonstrated additional treatment for diagnosed knee disorders.  However, such evidence was not considered new and material as evidence documenting the Veteran's complaints of bilateral knee pain and diagnoses of knee disorders was previously of record at the time of the November 1997 rating decision.  

The Veteran again attempted to reopen his claim for service connection for a bilateral knee disorder in August 2005 and such was again denied in a February 2006 rating decision.  At such time, the RO noted additional evidence consisting of duplicate copies of service treatment records had been received; however, such evidence was entirely duplicative of the records already considered in the prior denials.  Therefore, the RO determined that new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder had not been received

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 2006, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a bilateral knee disorder was received until October 2007, when the Veteran informally raised a claim to reopen such claim during a RO hearing.  Therefore, the February 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral knee disorder was received prior to the expiration of the appeal period stemming from the February 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran submitted duplicate copies of his service treatment records in connection with his August 2005 application to reopen his claim.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, as such records were duplicative of the service treatment records considered in connection with the initial November 1997 rating decision, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the February 2006 rating decision includes more recent VA treatment records, private medical records, and statements by the Veteran and various individuals, including the testimony of the Veteran and his mother at the August 2012 hearing.  The Board finds that the evidence received since the February 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.  

In this regard, the RO previously denied the Veteran's claim for service connection for a bilateral knee disorder on the basis that there was no new and material evidence showing a bilateral knee disorder during service or otherwise relating such disorder to service.  In this regard, the evidence received since the February 2006 rating decision includes testimony from the Veteran at the August 2012 hearing that has experienced knee pain since service, and also that his treating neurosurgeon and a nurse practitioner indicated that his back surgery (spinal fusion) could impact his gait which, in turn, could cause stress to his knees.  Therefore, as the newly received evidence indicates that the Veteran has suffered from a bilateral knee disorder since service or, alternatively, that surgery for his service-connected back disability could have resulted in a bilateral knee disorder, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee disorder, either on a direct or secondary basis.  Accordingly, the claim is reopened.



ORDER

The appeal regarding the issue of entitlement to a rating in excess of 40 percent from December 1, 2008 to January 12, 2009, for degenerative disc disease, spinal stenosis, and disc protrusion of the lumbar spine is dismissed.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a bilateral knee disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board finds that, as relevant to all claims, a remand is necessary in order to obtain outstanding treatment records.  In this regard, the record reflects, and the Veteran confirms, that he currently receives all treatment for his back, knees, and psychiatric disorders from the Houma, Louisiana, VA Clinic.  The record currently contains VA treatment records from the Houma VA Clinic dating to April 2012.  On remand, the AOJ should obtain updated treatment records.

Regarding other records, the Veteran testified at an October 2007 hearing that he that he had been to "work rehab about three, four or five years ago.  See Hearing Transcript, p. 3.  The record contains a VA Disabled Veterans Application for Vocational Rehabilitation, filed in July 1999; however no vocational rehabilitation records are included in the Veteran's claims file.  As such, on remand, any existing VA vocational rehabilitation file should be obtained for consideration in the Veteran's appeal.

Second, the Board finds that a remand is also warranted to provide the Veteran with new VA examinations.  With respect to his back disability, the Veteran testified at the hearing that his condition has worsened since the last VA examination conducted in May 2009.  See Hearing Transcript, p. 14.  Accordingly, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to his claimed psychiatric disorder, the Board finds that another examination is necessary.  In this regard, while the Veteran was previously afforded a VA examination in November 2011, the VA examiner did not offer an opinion whether the Veteran's claimed depression was aggravated by his service-connected back disability.  Once VA provides an examination for a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, at the August 2012 hearing, the Veteran expanded the scope of his claim, indicating that he is now seeking secondary service connection not only as due to his service-connected back disability but also as due to all of his service-connected disabilities, or as a direct result of service.  Regarding the former contention, the Veteran indicated that he has difficulty coming to terms with the limitations his disabilities, to include his back disability, left ankle disability, and erectile dysfunction, have placed on his life.  With regard to the latter allegation, the Veteran testified that he felt discouraged as a result of his inability to perform his duties as a result of his back disability.  Additionally, both he and his mother testified to a continuity of psychiatric symptomatology and behavioral changes after service.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination in order to determine the nature and etiology of his acquired psychiatric disorder that addresses all theories of entitlement.

With respect to his claimed bilateral knee disorder, the Board notes that the Veteran has not received an examination for such disorder since February 1999 and there is no opinion of record addressing the etiology of such disorder.  In this regard, the Veteran testified that his knee problems began in service as a result of his running and various training activities.  Additionally, his March 1997 separation examination revealed complaints that his knees welled up and hurt at times, to include while running and, at the August 1997 VA examination, reported that his knee pain began five months previously.  In support of such claims, buddy statements were received in December 2012 in which the Veteran's fellow service members indicated that they recalled his complaints of knee pain during service.  As relevant to his claim of secondary service connection, the Veteran alleges that his back disability, to include the spinal fusion surgery related to such disability, resulted in an altered gait that caused stress on his knees. Therefore, a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature and etiology of his bilateral knee disorder.  

Regarding the Veteran's TDIU claim, the Veteran testified, and his attorney argued, at the August 2012 hearing that his service-connected conditions, particularly his back disability, are severe enough to impede his employability but for the accommodations that he receives from his employer.  See Hearing Transcript, p. 24-25, 30.  Additionally, the record shows that the Veteran was approved for up to 12 weeks of medical leave for a serious health condition that makes him unable to perform the essentials of his job in January 2009, just before he underwent surgery to his back.  An undated statement from a coworker of the Veteran, received by the RO in November 2008, discusses the Veteran's on-the job limitations due to his back problems and inability to perform all of the duties required of his job as an engineering technician.  In a June 2007 statement, a coworker of the Veteran stated that she noticed the Veteran in pain often as a result of his back and stated that he missed days of work as a result.  A January 2007 statement by the Veteran's supervisor stated that he missed over two weeks of work, which led to a less than satisfactory performance rating that the Veteran was counseled for.  Although a November 2011 VA examination report noted that the Veteran has been employed for the past ten years at St. Charles Parish Public Works and Wastewater, the Veteran has asserted that his continued employment requires significant accommodations from his employer.   

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding VA treatment records as indicated previously, and obtaining an opinion regarding the impact the Veteran's service-connected disabilities, to specifically include his back disability, have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

Also, as relevant to the Veteran's TDIU claim, the Board notes that, in his December 2012 submission of evidence, the Veteran's attorney indicated that the Veteran's work history was included; however, upon a review of the received documents, such is not of record.  Therefore, while on remand, the Veteran should be provided another opportunity to submit his work history.

Finally, as noted in the Introduction, additional VA treatment records are contained in the Veteran's virtual files, but have not been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence associated with the record since the issuance of the February 2012 SOC (i.e., VA treatment records dated after November 2011 and evidence submitted by the Veteran in December 2012).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) or otherwise provide a copy of his work history.

2.  Obtain all VA treatment records from the Houma VA Clinic from April 2012, pertaining to the Veteran's service-connected disabilities as well as his claimed acquired psychiatric and bilateral knee disorders.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected back disability, including consideration of incapacitating episodes due to Intervertebral Disc Syndrome.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

(B)  The examiner should also identify the functional impairment and limitations associated with the Veteran's back disability, ankle disability, and erectile dysfunction in regard to employment.  Thereafter, he should offer an opinion as to the impact the Veteran's service-connected disabilities has on his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a psychiatric examination, the examiner should offer an opinion on the following:

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service, to include his contention he felt discouraged as a result of his inability to perform his duties as a result of his back disability.

(C) For each currently diagnosed acquired psychiatric disorder, is at least as likely as not (i.e., 50 percent or greater probability) that any such acquired psychiatric disorder is caused OR aggravated by the Veteran's service-connected disabilities, which include a back disability, left ankle disability, and erectile dysfunction?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In doing so, the examiner is directed to consider and discuss (if pertinent) the following VA treatment records: June 27, 2008 (pain d/o associated with both psychiatric and general medical condition; indicating relationships between irritability and chronic pain), and October 24, 2008 VA Treatment record (stating that emotional problems are more likely secondary to pain condition).  The examiner should also consider the Veteran's contention that he has difficulty coming to terms with the limitations his disabilities, to include his back disability, left ankle disability, and erectile dysfunction, have placed on his life.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and his mother addressing the continuity of psychiatric symptomatology and behavioral changes after service.  All opinions expressed should be accompanied by supporting rationale.

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of the Veteran's claimed bilateral knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current diagnoses referable to the Veteran's bilateral knees.

(B) For each diagnosed knee condition, is it at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include his in-service duties, which required running and various training activities and/or his complaints that his knees welled up and hurt at times, to include while running as documented at his March 1997 separation examination?

(C) For each diagnosed knee condition, is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed bilateral knee disorder is caused OR aggravated by the Veteran's service-connected back disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In offering such opinion, the examiner should consider the Veteran's contention that back disability, to include the spinal fusion surgery related to such disability, resulted in an altered gait that caused stress on his knees.   

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and his buddy addressing the continuity of bilateral knee symptomatology and in-service complaints of knee problems.  All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the February 2012 SOC (i.e., VA treatment records dated after November 2011 and evidence submitted by the Veteran in December 2012).  If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


